Citation Nr: 0807480	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for hay fever.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO).  

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for allergic rhinitis 
and hay fever, and contends that each of these conditions had 
its genesis during his period of active military service.  
Before the Board can adjudicate these claims, however, 
additional development is required.

It is unclear at present whether the claims file includes a 
complete set of the veteran's service medical records.  
Although the RO requested "all available service medical 
records" from the National Personnel Records Center (NPRC) 
in October 1994 as part of an unrelated claim, only limited 
records were obtained.  With the exception of the veteran's 
enlistment examination report and sporadic dental records, 
the service medical records currently included in the claims 
file cover only the veteran's final six months of active 
duty, from November 1978 to April 1979.  No treatment records 
appear for the prior five years, namely from June 1973 to 
October 1978.  While the small amount of service medical 
records for the first five years of service may be due to the 
veteran's lack of medical treatment during that time, the 
Board believes that additional efforts should be made to 
ensure that all service medical records are secured.  

Testimony from the veteran at his September 2007 hearing also 
indicates that additional service medical records may be in 
existence.  The veteran testified that while stationed at Ft. 
Bliss, Texas, he was treated for allergies and/or sinus 
problems five or six times.  See Board Hearing Tr. at 4.  
Although the RO requested the veteran's Ft. Bliss treatment 
records from the NPRC in October 2006, that agency's response 
indicated only that a search for such records from 1974 was 
unsuccessful.  The veteran's personnel records, however, 
indicate that he was stationed at Ft. Bliss from November 
1973 to January 1975.  The NPRC apparently did not search for 
Ft. Bliss records from 1973 or 1975.  Because the NPRC's 
search for Ft. Bliss records apparently did not cover the 
entirety of the veteran's stay there, on remand attempts 
should be made to obtain all of the veteran's treatment 
records from Ft. Bliss from 1973 through 1975.  

In addition to his alleged treatment at Ft. Bliss, the 
veteran testified that he was treated as many as three times 
at Ft. Huachuca, Arizona, while receiving specialized 
training at that facility.  See Board Hearing Tr. at 5.  He 
also indicated that he was treated for his allergies and hay 
fever "a couple times" while stationed in Germany.  Id. at 
6.  The veteran's service personnel records indicate that he 
was stationed at Ft. Huachuca from August to October 1976 and 
in Germany from January 1975 to May 1976 and again from 
October 1976 to April 1979.  On remand, an attempt should be 
made to obtain treatment records for each relevant facility 
and time period.  

The veteran also indicated during his hearing that following 
his period of active duty he served for many years with the 
New Jersey Army National Guard, and that his National Guard 
unit may have copies of at least some of his active duty 
service medical records.  See Board Hearing Tr. at 8-9.  Such 
records should be requested from the New Jersey Army National 
Guard on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
veteran's service medical records, 
including any treatment records from:   
(a) Ft. Bliss, dated from November 1973 
to February 1975; (b) from Ft. Huachuca, 
dated from August to October 1976; and/or 
(c) from the veteran's period of service 
in Germany dated from January 1975 to May 
1976, or from October 1976 to April 1979.  
If such records are not available, the 
file should be clearly annotated to that 
effect, and the veteran should be 
provided with notice of the 
unavailability of such records, and 
provided an opportunity to respond.  

2.  Obtain all available treatment 
records pertaining to the veteran from 
the New Jersey Army National Guard.  If 
such records are not available, the file 
should be clearly annotated to that 
effect, and the veteran should be 
provided with notice of the 
unavailability of such records, and 
provided an opportunity to respond.  

3.  Thereafter, and after completing any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, in whole or in part, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



